Title: From George Washington to Elias Boudinot, 8 May 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Orange Town 8th May 1783
                  
                  The copy of my Letter of the 21st of April to His Excellency Sir Guy Carleton, with a Copy of his reply to me, which I had the Honor to transmit to your Excellency, will have informed Congress, that the 5th of this Month was agreed upon between us for an Interview at this place.
                  In Consequence of this Arrangement I arrived here on the 4th.  The Contingents of a Water passage in a frigate, prevented Sir Guy Carletons arrival until the Evening of the 5th.  On the 6th our Interview took place at my Quarters, about three Miles from the River.
                  Our Conversation upon the different subjects to which my Instructions pointed me, was diffuse and desultory; and closed with a proposition on my part, and acceded to on the part of General Carleton, that the points of discussion should be reduced to writing.
                  I have the Honor to inclose a Copy of the Letter which I wrote to Sir Guy Carleton, the Evening of our Conference; and to which I expected to receive his Answer, being to dine with him the next day on Board the Frigate.
                  Coming on Board the Ship, I found Sir Guy under a very severe Fit of the fever and Ague (a previous fit of which he had experienced the Day of his Arrival).  In these Circumstances, and wanting, as he said, to have recourse to some papers in New York, previous to makg an Answer to my Letter; And at the same Time urged by the Exigency of other Business, he had determined to return immediately to N. York; apologizing to me, and promising that I should hear from him soon, on the Subjects of my proposition.  Thus I find myself without an Answer to my Letter, or such an Issue to our Interview as I had wished.  And the Ship is this Morning gone down the River.
                  In this situation, willing to give Congress every Information in my power, I have desired the Gentlemen who were present at the Conversation which passed in our first Interview, to recollect & put in writing the Substance of it.  This they have been so obliging as to do, and a Copy of it is enclosed.
                  As soon as I am possessed of a Reply from General Carleton, to my Letter of the 6th I will do myself the Honor to transmit a Copy to your Excellency, without delay.
                  It is my Duty also to inform Congress that, in consequence of their Resolutions of the 15th of April, & a reference to me of the Letter of Sir Guy Carleton of the 14th of April, to the Secretary of Foreign Affairs; and not thinking it proper to suffer any further Delay; I have appointed Daniel Parker Esqr. Egbert Benson Esqr. and Lieut. Colo. Wm S. Smith, as Commissioners on the Part of the United States, to attend & inspect the Embarkations that in future may be made at N. York, previous to the final Evacuation of that City.  The powers with which these Gentlemen are vested, will appear from a Copy of their Appointment & Instructions, which is inclosed, and which I hope will meet the Approbation of Congress.  I have the Honor to be With great Respect & Esteem for Your Excellency’s Most Obedient and Most humble Servant
                  
                     Go: Washington
                     
                  
               